Citation Nr: 1335199	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-23 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (originally claimed as a bipolar disorder), to include bipolar disorder, panic disorder, generalized anxiety disorder, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had military service from June 1978 to August 1978.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Denver, Colorado.  By that rating decision, the RO denied entitlement to service connection for a bipolar disorder and right knee disorder.

In March 2011, a Travel Board hearing was held before a Veterans Law Judge who is no longer employed at the Board.  A letter was sent to the Veteran on August 9, 2013, informing him of this issue and offering him the opportunity to have another hearing.  The Veteran was informed in that letter that, should he not respond in 30 days, the Board would assume he did not want another hearing.  As no response has been received from the Veteran, the Board may proceed with adjudication of this case.  The Board points out that this mail was recently returned to the VA as unclaimed, and unable to forward.  However, as this mail was sent to the Veteran's last known correct address, the Board may proceed with adjudication of the claim.

This claim was remanded for further development in August 2012 and February 2013, and now returns before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

No currently diagnosed acquired psychiatric disorder had its onset in service, or is otherwise related to service.



CONCLUSION OF LAW

The criteria for grant of an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 105, 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Stegall Considerations

As noted above, the Board previously remanded this claim in August 2012 and February 2013 for further development.  The Veteran was provided with a VA examination in September 2012 with an addendum opinion in March 2013.  Further, all available VA treatment records have been associated with the claims file.  While the Veteran has asserted that earlier records should be available, the VA has attempted to retrieve those records, and failed.  The Veteran's claim was readjudicated in an April 2013 SSOC. Thus, there is compliance with the Board's remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)  (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Here, the Board finds that VCAA letters dated in December 2009, March 2010, August 2012, and April 2013, as well as prior Board remands in August 2012 and February 2013 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a)  (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (finding that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced attorney and has submitted argument in support of his claims.  These arguments have referenced the applicable laws and regulations.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a further remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file, to the extent available.  As noted above, while the Veteran has claimed that earlier records from VA facilities are available, the VA has been unable to obtain such records.  All records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i) (2012).  In this case, the Board notes that the Veteran was provided a VA examination in September 2012 with an addendum obtained in March 2013.  The VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's claim. 

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disabilities since he was last examined.  See 38 C.F.R. § 3.327(a)  (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2  (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board also notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2012), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  The Veteran was also offered an additional hearing should he so desire, since the VLJ who conducted the hearing is no longer with the Board, but he did not respond requesting an additional hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of psychosis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, supra (concerning a dislocated shoulder).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Facts and Analysis

Taking into account all relevant evidence, the Board finds that service connection is not warranted for any acquired psychiatric disorder, to include bipolar disorder, panic disorder, generalized anxiety disorder, and depression.  In this regard, the Board finds that the preponderance of the medical evidence of record indicates that the Veteran's current psychiatric issues are unrelated to service, or are personality disorders for which service connection is precluded by law.

Reviewing the evidence of record, the Veteran's service medical records, for his brief period of service from June to August 1978, show no complaints of, or treatment for, any psychiatric disorder, nor does the Veteran claim any treatment for any psychiatric disorder during this period.

The earliest evidence of record showing treatment for any psychiatric disorder is related to the Veteran being involved in a car accident in April 1984.  The Veteran received a private psychological evaluation in December 1985 related to that car accident.  The examiner indicated that the record appeared to show that the Veteran did not hit his head in that accident, however, the Veteran at that time indicated that he did hit his head and was knocked semiconscious.  He reported continuing problems with back pain and headaches since that accident.  He reported that, since this accident, he had to rely on others, which caused him significant anxiety, depression, and anger, as well as problems with his temper.

Upon examination, the examiner stated that he felt the Veteran was displaying the symptoms of a person with an organic brain disorder.  Testing showed that his  intellectual abilities were quite deficient.  He had problems with recent, immediate, and remote memory.  His affect was blunted, he experienced feelings of rage, and he experienced anxiety and depression.  He was alert and oriented, and showed no evidence of hallucinations or delusions.  A final diagnosis was of atypical or mixed organic brain syndrome.

A January 1986  Social Security Administration decision indicated that the Veteran's most significant impairment was a mixed organic brain syndrome, which may or may not have stemmed from injuries sustained in a traffic accident in April 1984.  That decision found that the Veteran had been disabled for Social Security purposes since April 18, 1984, as a result of a diagnosis of severe mixed organic brain syndrome, as well as a mild back injury.

The Veteran received a private psychiatric evaluation in August 1989.  At that time, the Veteran reported that he had hit his head during a traffic accident in 1984, losing consciousness for about a half hour.  The Veteran reported that he was discharged from the Army for failure to adjust.  He stated that he could not handle emotional pressure at work or in any other situation and he tried to return to work after a 1984 car accident, but he was too nervous to do so.  He reported drinking at least a quart of beer a day.  On examination, the Veteran was noted to be anxious.  He had trouble completing testing.  The examiner indicated that the Veteran vaguely appeared to have some kind of latent schizophrenia reaction superimposed on intellectual subnormality.  He did not appear to be floridly psychotic during the testing.  Testing showed a slightly below average IQ.  Bender Gestalt testing showed a possibly organic brain syndrome.  After examining the Veteran and reviewing his history, the Veteran was diagnosed with mixed organic brain syndrome, probably post traumatic, but possibly pre existing, and a mild mental deficiency, as well as a schizotypal personality disorder, representing a latent schizophrenia personality organization.  The examiner did not relate any of these diagnoses to service in any way.

An August 1998 medical report for the Social Security Administration indicates that the Veteran reported he had been diagnosed as being bipolar which started probably in 1990.  Some of the Veteran's prior medical and work history was noted, but his period of service was not discussed.  The Veteran was diagnosed with bipolar disorder, and history of cocaine addiction, and it was proposed to rule out alcohol abuse and paranoid schizophrenia.  The examiner did not relate any of the Veteran's diagnoses to service.

Several private treatment records from 2007 diagnosed the Veteran with a psychosis, a mood disorder possibly related to alcohol abuse, and polysubstance abuse.  It was proposed to rule out a factitious disorder and a schizoaffective disorder, as well as a personality disorder.

A March 2008 private treatment record diagnosed the Veteran with a mood disorder, with past diagnoses of dysthymia and bipolar disorder.

A June 2009 private treatment record noted the Veteran carried diagnoses of a mood disorder, as well as a history of alcohol abuse and opiod dependence.

An April 2010 mental health walk in note noted the Veteran had diagnoses of alcohol dependence, cocaine abuse, bipolar disorder, and personality disorders/traits.

During the Veteran's hearing testimony before the Board in March 2011, he stated that he was not treated for a psychiatric disorder until approximately 1986, when he was diagnosed with manic depression.  The Veteran indicated that he felt he had a psychiatric condition related to service because he was a bit stressed and very depressed in service.  He stated he did not seek treatment in service because he did not wish to be discharged from the military.  The Veteran reported that he was not discharged from the service for psychiatric reasons but for personal family reasons.

The Veteran received a VA examination in September 2012.  At that time, the examiner noted that the Veteran's claims file and virtual record were reviewed.  The Veteran's pre service and post service histories were noted, as well as his brief period of service.  The Veteran specifically reported no significant difficulties during service.  Although he stated that he at times felt depressed during service, and mostly kept to himself, he reported no history of mental health counseling or treatment in service.  He did report that, prior to service, he was verbally and emotionally abused by his stepfather, and he saw the nurse during high school sometimes due to anxiety and temper issues.  His post service education and work history was noted.  The examiner found that the Veteran's history showed a fairly consistent work history until 1997, except for a period during the 1980s when he apparently was on worker's compensation and Social Security disability.  He appears to have worked sporadically as a bus driver until about 2005.  His history from the mid 1980s to the early 1990s of receiving outpatient counseling for anxiety, depression, and substance abuse, and inpatient rehabilitation associated with polysubstance abuse was noted.  The examiner noted that the Veteran had carried a multitude of psychiatric diagnoses over the years, including adjustment disorder, polysubstance abuse disorder, depression, bipolar disorder, schizoaffective disorder, and generalized anxiety disorder.  His history of being in a motor vehicle accident in the mid 1980s, as well as in 1998, was noted.  The Veteran reported he was currently unemployed primarily due to physical problems, but that he also gets depressed and anxious at times at jobs.

At present, the Veteran reported mild depressive symptoms, including occasionally feeling sad and crying, but he denied other significant symptoms.  The examiner noted that information in the Veteran's claims file tended to indicate that the Veteran can become easily agitated, and the Veteran reported a past history of hypomanic or manic like symptoms.  The Veteran admitted to generalized anxiety and occasional panic attacks, although he denied obsessive-compulsive symptoms.  He also did not report persistent hyperarousal, re-experiencing, avoidance, detachment, or numbing associated with his military experience.

On examination, the Veteran appeared slightly anxious, but was logical and goal oriented.  Testing showed only a minor deficit of working memory and attention and focus.

After a thorough examination of the Veteran, a thorough review of the claims file, and a discussion with the Veteran, the examiner offered several diagnoses of the Veteran.  The first was a mood disorder.  The examiner indicated that it was less likely than not that this condition was associated with the Veteran's military service.  In support of this opinion, the examiner noted that the Veteran was only briefly in service, and that he reported performing satisfactorily during service, and also the fact that the Veteran was not seen for significant mental health treatment until the mid 1980s, many years after his separation from service.  The Veteran was also diagnosed with polysubstance abuse in current remission.  The examiner indicated it was less likely than not that this condition was related to military service.  In support of that opinion, the examiner specifically noted that this condition was described as having started post, not during, military service.  Finally, the Veteran was diagnosed with a personality disorder.  The examiner indicated that this condition was associated with childhood developmental issues and maladaptive behavior/coping style. 

An addendum to this examination dated March 2013 is of record.  It indicates that the Veteran's entire claims file, including his virtual file, and recently received documents was reviewed.  The examiner stated that this evidence warranted no change in his prior diagnosis.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that an acquired psychiatric disorder had its onset in service.

With regard to establishing service connection for an acquired psychiatric disorder on a presumptive basis under 38 U.S.C.A. §1112, the Board notes that there is no medical evidence of record indicating that the Veteran had any psychosis within one year of discharge from either periods of his active duty.  While the Veteran may be competent to report experiencing symptoms such as depression in service, he is not competent to attribute such symptoms to a specific underlying psychiatric disability.  Furthermore, the Veteran has not specifically asserted that such symptoms represented the onset of a psychosis, as opposed to other psychiatric diagnoses.  Thus, onset of a psychosis is not demonstrated at any time within the Veteran's first year following his separation from service; therefore service-connection for an acquired psychiatric disability may not be presumed under the provisions of 38 C.F.R. § 3.307 and § 3.309(a).

With regard to establishing service connection on a direct basis for an acquired psychiatric disorder, including, but not limited to, an organic brain disorder, depression, bipolar disorder, schizoaffective disorder,  and a mood disorder, the Board finds that the preponderance of the evidence of record indicates that the Veteran does not have a current psychiatric disorder that is related to service.  There is no medical evidence of record showing any diagnosis of any psychiatric disorder until 1985, seven years after the Veteran's very brief three month period of service.  Further, the earliest documented post-service treatment appears to be related to an accident the Veteran was involved in, in April 1984.  None of the medical evidence of record has, at any time, linked any psychiatric diagnosis to service.

The Board recognizes the Veteran's hearing testimony, and his belief that he has a psychiatric disability related to service.  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current acquired psychiatric disability and service.  Certainly, the Board acknowledges that the Veteran's reports of experiencing depression in service appear entirely reasonably given the nature and circumstances of his separation from service.  Nevertheless, the Board ascribes far more weight to the conclusions of the VA examiner who concluded that the Veteran's current acquired psychiatric disability was not incurred in service.  See Jandreau, 492 F.3d at 1377.  As discussed, the examiner also considered the Veteran's complaints, but also considered the circumstances of which he began seeking treatment for ongoing psychiatric problems in the 1980's, the fact that much of his post-service treatment was related to contemporaneous interpersonal problems and other events in his life, and the fact that he has experienced ongoing polysubstance abuse problems that began following his separation from service.  Given the thorough rationale of the VA examiner, which was based on a detailed review of the Veteran's overall history, the Board finds that his conclusions are far more probative than the Veteran's lay assertions in determining the relationship between his current disabilities and service.

Additionally, although the Veteran has been given diagnoses of a personality disorder, such disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  Service connection may be granted disability resulting from a mental disorder that is superimposed upon a personality disorder.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2013). In this case, however, the weight of the evidence is against finding that a personality disorder was subject to a superimposed disease or injury or otherwise aggravated by service.  In that regard, the VA examiner explained that this condition was associated with childhood developmental issues and maladaptive behavior/coping style, and the VA examiner specifically concluded that it was less likely than not that any of the Veteran's mental health issues are related to service.  So medical professional has determined that the Veteran's personality disorder was aggravated or subject to a superimposed disease or injury in service.  As such, service connection for the Veteran's personality disorder is not warranted.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).
 

ORDER

Entitlement to service connection for an acquired psychiatric disorder (originally claimed as a bipolar disorder), to include bipolar disorder, panic disorder, generalized anxiety disorder, and depression, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


